DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-4, 6-7, 10-25 responded on August 16, 2022 are pending,  claims 1, 14, and 20 are amended.
Response to Arguments
Applicant's arguments, see pg. 13-15, filed August 16, 2022, with respect to the rejection(s) of claim(s) 1, 14 and 20 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant particularly indicated [0028-29, 63] of Simon to conclude "SLAs have nothing to do with the requested content, which is referred to in Applicant's Specification as the substance of data transmission". In light of specification, SMS may make this determination based on inputs relating to one or more SLA enforcement constraints and/or other content-delivery policy criteria in [0061] and the SMS may have to make spectrum-allocation decisions to serve content based on a more complex set of inputs in [0062]. Applicant previously recited in the claim, "the input comprises at least one of a service level agreement enforcement constraint for a service in the wireless access network" Since there is no further limitation recited in the independent claim, it is not clear what content refers, especially the paragraph that applicant noted is "data transmission" and also the input could possibly be SLA. Simon discloses spectrum allocated to over-the-air broadcasting and determined that, through the implementation of digital technologies, it could efficiently repack existing broadcast station licenses into a designated reduced spectrum band and create an incentive structure to entice some broadcast licensees to exit the industry in [0006] also optimizes deployments, identify areas for new deployments, assist in SLA enforcement (i.e. relating content), feed into Machine-learning based Business Intelligence solutions in [0069]  and determines what spectrum allocations are released from the shared spectrum pool over time and what network functions are to be applied to the PLPs based on pre-established service level agreements (SLAs) that the NGBP may have with the broadcast licensees and tenants in [0010]. Simon further discloses a frequency-time block allocation of different services for different content providers may occur within different frequency bands at different times, with no fixed allocation for any individual content provider. The different allocations represent the different use cases for different customers. For example, the IoT data 210 is generally of smaller volume but may require a robustness to ensure delivery, and thus a single frame of IoT data may occupy a small frequency allocation over some time (i.e. frequency channels or blocks of the spectrum are optimized) in [0033]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10-16, 18-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maaref et al. (US 2015/0334643 A1, hereinafter "Maaref") in view of Wu et al. (US 2010/0309806 A1, hereinafter "Wu") and further in view of Simon et al. (US 20170295409 A1, hereinafter "Simon").
Regarding claims 1, 14 and 20, Maaref discloses a method, a spectrum management service, a spectrum allocation system for allocating spectrum in a wireless access network, the method, spectrum management service, spectrum allocation system comprising:
receiving a content service request for delivery of a content over the wireless access network (Maaref, [0037] Fig. 5 step 510-520 receive prioritized packets, such as emergency service or best effort and so on (i.e. content service request) over LTE or WiFi system);
allocating spectrum for serving the requested content in the wireless access network, the spectrum being allocated based on at least one criterion relating to the content (Maaref, [0037, 0040-41] Fig. 5 step 540, 550, 570 allocating spectrum based on priority or QoS constrains to assign to primary band or complementary band and minimize interference spectrum and cross-spectrum load balancing); and
Maaref does not explicitly discloses wherein access to the spectrum is managed on a channel-level as frequency channels or blocks by a spectrum management service (SMS) in a spectrum allocation system, issuing a message to a transmission center, the message indicating allocated spectrum that may be used to serve the content in the wireless access network, wherein the transmission center serves the requested content in the wireless access network.
Wu from the same field of endeavor discloses wherein access to the spectrum is managed on a channel-level as frequency channels or blocks by a spectrum management service (SMS) in a spectrum allocation system at least one radio-frequency (RF) criterion, wherein the RF criterion comprises a RF signal propagation criterion (Wu, [0009-0010, 0013, 0040 ] spectrum manager allows spectrum sharing on a negotiated or opportunistic basis, adapt TV band spectrum (i.e. channel level) use to the real-time conditions of the operating environment, offer the potential for more flexible, efficient and comprehensive use of available spectrum, use of WS database servers with WS databases for storing all meaningful system information, which includes elevation for the service region, maximum EIRP for the licensed TV channel, antenna height and gain, propagation models, interference scenarios) and issuing a message to a transmission center, the message indicating allocated spectrum that may be used to serve the content in the wireless access network, , wherein the transmission center serves the requested content in the wireless access network (Wu, [0016, 0041-0042]Fig. 5 Spectrum manager sends update to AP or BTS based on the usage optimization, such as service content, in a wireless network).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified scheduler controller  disclosed by Maaref and spectrum allocation disclosed by Wu with a motivation to make this modification in order to in order to optimize the network throughput (Wu, [0042]).
Maaref in view of Wu does not explicitly disclose wherein channels of the spectrum are optimized and allocated by a spectrum management service (SMS) in a spectrum allocation system based on at least one radio-frequency (RF) criterion and at least one criterion relating to the content, wherein the criterion relating to the content is determined based at least in part on an input received from a source in the wireless access network. 
Simon from the same field of endeavor discloses allocating spectrum for serving the requested content in the wireless access network, wherein channels of the spectrum are optimized and allocated by a spectrum management service (SMS) in a spectrum allocation system based on at least one radio-frequency (RF) criterion and at least one criterion relating to the content (Simon, [0006] spectrum allocated to over-the-air broadcasting and determined that, through the implementation of digital technologies, it could efficiently repack existing broadcast station licenses into a designated reduced spectrum band and create an incentive structure to entice some broadcast licensees to exit the industry also in [0069] , optimizes deployments, identify areas for new deployments, assist in SLA enforcement (i.e. relating content), feed into Machine-learning based Business Intelligence solutions, a "broadcast market exchange" (BMX) entity that manages spectrum, a frequency-time block allocation of different services for different content providers may occur within different frequency bands at different times, with no fixed allocation for any individual content provider (i.e. optimize channels of the spectrum) in [0033]), wherein the criterion relating to the content is determined based at least in part on an input received from a source in the wireless access network (Simon, [0010] determines what spectrum allocations are released from the shared spectrum pool over time and what network functions are to be applied to the PLPs based on pre-established service level agreements (SLAs) that the NGBP may have with the broadcast licensees and tenants ), 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Simon’s system for spectrum allocation into Maaref’s spectrum allocation process as modified by Wu with a motivation to make this modification in order to the efficiency with which broadcasters utilize their licensed bands (Simon, [0007]).	
	Regarding claims 2, 15 and 21, Maaref further discloses wherein the criterion relating to the content further comprises one or more of a type of content being requested (Maaref, Fig. 5 high priority or not high priority; [0042] emergency services or multimedia download), a quality of service with which the requested content needs to be served, revenue generated for owners of resources used to serve the requested content or immediacy for delivering the requested content (Maaref, Fig. 5 determining QoS constraints with service level agreement requirement, e.g. license and unlicensed band).
	Regarding claims 3, 16 and 22, Maaref further discloses wherein allocating spectrum for serving the content further comprises allocating available spectrum from a pool of spectrum resources, the spectrum resources including at least one frequency channel or block of frequency channels (Maaref, Fig. 6 illustrates a pool of licensed resources by 5G users and unlicensed resources used by RATs).
	Regarding claim 4, Maaref further discloses wherein the spectrum resources comprises non-contiguous spectrum resources (Maaref, Fig. 6 illustrates licensed and unlicensed are not contiguous).
 	Regarding claim 7, Maaref does not explicitly disclose wherein the transmission center is the source.	 
	Wu further discloses wherein the transmission center is the source (Wu, Fig.2  BTS/AP).
	It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified scheduler controller  disclosed by Maaref and spectrum allocation disclosed by Wu with a motivation to make this modification in order to in order to optimize the network throughput (Wu, [0042]).
Regarding claims 10, 18 and 24, Maaref further discloses a virtualized Spectrum management service (Maaref, [0043] A virtual resource association (V-RA) based joint radio resource management (RRM)), but Maaref in view of Wu does not explicitly disclose wherein the method is performed by a cloud-based spectrum management service (SMS) in communication with a virtualized SMS function in the transmission center.
	Simon from the same field of endeavor discloses wherein the method is performed by a cloud-based spectrum management service (SMS) in communication with a virtualized SMS function in the transmission center (Simon, [0053] utilize a shared spectrum pool comprising the aggregated spectrum of licensed frequency bands and shared infrastructure based on market mechanisms in which tenants would essentially "rent" spectrum resources to serve their customers. This is representative of a community cloud model and offers a new service paradigm for the broadcasters that is broadly referred to as "Broadcast-as-a-Service").
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Simon’s system for spectrum allocation into Maaref’s spectrum allocation process as modified by Wu with a motivation to make this modification in order to the efficiency with which broadcasters utilize their licensed bands (Simon, [0007]).
	Regarding claim 11, Maaref further discloses a spectrum interference minimizing scheme (Maaref, [0040-45] minimized interference over licensed spectrum; and a reduction in demands for licensed spectrum), but does not explicitly disclose wherein the RF criterion comprises a criterion based on acceptable interference levels in the wireless access network. Wu further discloses a criterion based on acceptable interference levels in the wireless access network (Wu, [0032] to utilizing spectrum based on C/I or SNR (i.e. acceptable interference level) to reduce interference).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified scheduler controller  disclosed by Maaref and spectrum allocation disclosed by Wu with a motivation to make this modification in order to in order to optimize the network throughput (Wu, [0042]).
	Regarding claims 12, 19 and 25, Maaref further discloses wherein allocating spectrum for serving the requested content further comprises allocating spectrum to optimize a mapping content to available spectrum resources (Maaref, [0037] Fig. 5 illustrates a method for map higher priority and QoS constraints to available licensed or unlicensed band) and infrastructure resources (Maaref, [0038-0039] Fig. 6 illustrates the spectrum allocation for available resource for LTE or WiFi system).	
Regarding claim 13, Maaref in view of Wu does not explicitly disclose using machine-learning based algorithms to optimize the mapping of content to available spectrum resources.
Simon from the same field of endeavor discloses using machine-learning based algorithms to optimize the mapping of content to available spectrum resources (Simon, [0069] Dynamic spectrum access to allocate channel for users and sensing their surrounding environment and altering their transmission parameters to more optimally utilize the RF spectrum and combine with machine learning Analytics and Key Performance Indicators (KPIs), the BMX handles and in some cases generates analytics and KPIs to track performance, optimizes deployments, identify areas for new deployments, assist in SLA enforcement, feed into Machine-learning based Business Intelligence solutions).	
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Simon’s system for spectrum allocation into Maaref’s spectrum allocation process as modified by Wu with a motivation to make this modification in order to the efficiency with which broadcasters utilize their licensed bands (Simon, [0007]).	
Claims 6, 17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maaref et al. (US 2015/0334643 A1, hereinafter "Maaref") in view of Wu et al. (US 2010/0309806 A1, hereinafter "Wu") and Simon et al. (US 20170295409 A1, hereinafter "Simon") as applied to claim above, and further in view of El-Refaey et al. (US 2016/0095016 A1, hereinafter "El").
Regarding claims 6, 17 and 23, Maaref further discloses wherein the input comprises at least one of a resource or capacity availability in the wireless access network (Maaref, [0033]QoS statistical can be the amount of resource available).
Maaref in view of Wu and Simon does not explicitly disclose wherein the resource or capacity availability may comprise at least one of a resource ID, a resource owner, a resource type, a resource bandwidth, a resource availability start and end time, or a resource coverage.
El from the same field of endeavor discloses wherein the resource or capacity availability may comprise at least one of a resource ID, a resource owner, a resource type, a resource bandwidth, a resource availability start and end time, or a resource coverage (El, Fig. 1 A tabular form of the spectrum availability information is shown as table 126).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Simon’s system for spectrum allocation into Maaref’s spectrum allocation process as modified by Wu and Simon with a motivation to make this modification in order to offer the spectrum asset to users of spectrum (El, [0035]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415